        Case 1:20-cv-00360-LEK-ATB Document 30 Filed 08/07/20 Page 1 of 1




JAMES M. MALONEY (514252)
Attorney for Plaintiffs
33 Bayview Avenue
Port Washington, New York 11050
Telephone: (516) 767-1395
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
DARK STORM INDUSTRIES LLC, BRIAN
DOHERTY, and KEVIN SCHMUCKER,
                                                                           20 cv 360 (LEK)(ATB)
                                                     Plaintiffs,
                 - against -

ANDREW CUOMO, in his official capacity as Governor                         NOTICE OF APPEAL
of the State of New York, EMPIRE STATE
DEVELOPMENT CORPORATION, and
ELIZABETH RUTH FINE, ESQ.,

                                   Defendants.

----------------------------------------------------------------------X

Notice is hereby given that the following parties:

DARK STORM INDUSTRIES LLC, BRIAN DOHERTY, and KEVIN SCHMUCKER

in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the Memorandum-Decision and Order dated July 8, 2020 (Document # 28), which denied

Plaintiffs’ motion for partial summary judgment, granted Defendants’ cross-motion for summary

judgment, and dismissed the complaint, and fiurther appeal from all prior orders, including text

orders, entered prior thereto.

Dated: August 5, 2020
       Port Washington, New York
                                                                    /s James M . Maloney
                                                              JAMES M. MALONEY (514252)
                                                              Attorney for Plaintiffs
                                                              33 Bayview Avenue
                                                              Port Washington, New York 11050
                                                              (516) 767-1395
                                                              maritimelaw@nyu.edu
